Case 0:20-cv-60416-RS Document 31 Entered on FLSD Docket 05/26/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60416-CIV- SMITH/VALLE

 TOCMAIL INC., a Florida corporation,

                Plaintiff,
 v.

 MICROSOFT CORPORATION, a
 Washington corporation,

             Defendant.
 _____________________________________/

      PLAINTIFF’S MOTION FOR LEAVE TO FILE ONE PAGE SURREPLY IN
  RESPONSE TO MICROSOFT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS

        Plaintiff, TocMail Inc. (“TocMail” or “Plaintiff”), by and through undersigned counsel,

 hereby respectfully moves for leave to file a one-page Surreply in Response to Defendant,

 MICROSOFT CORPORATION’S (“Microsoft” or “Defendant”), Reply in Further Support of Its

 Motion to Dismiss Complaint [D.E. 23] (“Reply”), and in support thereof states:

        In Microsoft’s Reply, Microsoft relies on Nature’s Earth Prod., Inc. v. Planetwise Prod.,

 Inc., 2010 WL 4384218 (S.D. Fla. Oct. 28, 2010) as a focal point of its standing argument to

 suggest to the Court that there is authority for Microsoft’s contention that competitors may not fall

 within the “zone of interests” standing requirement for false advertising cases. However, that case

 pre-dates Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 (2014) and

 applied the five factor “prudential standing” test that was expressly abolished by the Supreme

 Court in Lexmark. Lexmark now governs standing in false advertising cases under the Lanham

 Act. Moreover, Microsoft also relies on Natural Answers, Inc., 529 F.3d 1325 (11th Cir. 2008) to

 further suggest that TocMail has not satisfied the “zone of interest” test. However, that case again


                                                  1
Case 0:20-cv-60416-RS Document 31 Entered on FLSD Docket 05/26/2020 Page 2 of 4



 predates Lexmark and applied the abrogated “prudential standing” test.            Thus, TocMail

 respectfully requests leave to file a one page Surreply to briefly address Microsoft’s frivolous

 reliance on case law applying a test that has been expressly abolished by the Supreme Court.

           Pursuant to Section 3I(1) of the CM/ECF Administrative Procedures, a copy of the

 proposed Surreply is attached hereto as Exhibit “A.”

           WHEREFORE, Plaintiff, TOCMAIL INC., respectfully requests leave to file a one-page

 Surreply in Response to Defendant, MICROSOFT CORPORATION’S, Reply in Further Support

 of Its Motion to Dismiss Complaint, and for such other and further relief this Court deems just and

 proper.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

           Pursuant to Local Rule 7.1(a)(3), I hereby certify that the undersigned counsel has made

 reasonable efforts to confer orally and in writing on multiple occasions with Microsoft’s counsel

 in a good faith effort to resolve by agreement the issues raised in this motion but has been unable

 to do so. Specifically, TocMail’s counsel attempted to confer in writing on May 25, 2020 at 2:27

 P.M. and requested that Microsoft respond by 5:00 P.M. on May 26, 2020. Microsoft’s counsel

 responded on May 25, 2020 at 5:22 P.M. that it would get back to TocMail counsel’s regarding

 this Motion. Microsoft also filed an unrelated Motion on May 25, 2020 after its initial response

 email [D.E. 29]. TocMail’s counsel sent a follow-up correspondence today, May 26, 2020, at 3:31

 P.M. and also called Microsoft’s counsel and left a voicemail at 5:09 P.M. Microsoft has not

 responded after its initial response email on May 25, 2020 or expressed any view regarding the

 relief requested herein. Due to the nature of this Motion and the relief requested, and because the

 Court could rule on Microsoft’s Motion to Dismiss at any time, this Motion is time sensitive.

                                               /s/ Joshua D. Martin
                                               Joshua D. Martin

                                                  2
Case 0:20-cv-60416-RS Document 31 Entered on FLSD Docket 05/26/2020 Page 3 of 4



 Dated: May 26, 2020                        Respectfully submitted,
                                            By: /s/Joshua D. Martin
                                            Joshua D. Martin
                                            Florida Bar No. 028100
                                            josh.martin@johnsonmartinlaw.com
                                            JOHNSON & MARTIN, P.A.
                                            500 W. Cypress Creek Rd., Suite 430
                                            Fort Lauderdale, Florida 33309
                                            Telephone: (954) 790-6699
                                            Facsimile: (954) 206-0017

                                            Attorneys for Plaintiff, TocMail Inc.




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 26th day of May 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record on the attached service list via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.

                                     By:    /s/ Joshua D. Martin
                                            Joshua D. Martin




                                               3
Case 0:20-cv-60416-RS Document 31 Entered on FLSD Docket 05/26/2020 Page 4 of 4



                                      SERVICE LIST

                       TOCMAIL INC. v. MICROSOFT CORPORATION
                               20-60416-CIV- SMITH/VALLE
Joshua D. Martin                             Francisco O. Sanchez
E-Mail: josh.martin@johnsonmartinlaw.com
JOHNSON & MARTIN, P.A.                       E-Mail: sanchezo@gtlaw.com
500 W. Cypress Creek Rd.                             orizondol@gtlaw.com
Suite 430                                    Evelyn A.  Cobos
Fort Lauderdale, Florida 33309               E-Mail: cobose@gtlaw.com
Telephone: (954) 790-6699                            FLService@gtlaw.com
Facsimile: (954) 206-0017                    GREENBERG TRAURIG, P.A.
                                             333 S.E. 2nd Avenue, Suite 4400
                                             Miami, Florida 33131
                                             Telephone: (305) 579-0500
                                             Facsimile: (305) 579-0717

                                             Mary-Olga Lovett (admitted pro hac vice)
                                             E-Mail: lovettm@gtlaw.com
                                             GREENBERG TRAURIG LLC
                                             1000 Louisiana Street, Suite 1700
                                             Houston, Texas 77002
                                             Telephone: (713) 374-3541
                                             Facsimile: (713) 374-3505




                                             4
